Electronically Filed
                                                         Supreme Court
                                                         SCWC-17-0000666
                                                         20-MAR-2018
                                                         09:00 AM



                          SCWC-17-0000666

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


 KAWIKA FRANCO, Individually and as Personal Representative for
 the Estate of TIARE FRANCO; PEACHES KONG AND APPLES ELEBAN, as
   Next Friends of LOVELY FRANCO (Minor); TAUA GLEASON, as Next
     Friend of KOLOMANA KONG KANIAUPIO GLEASON AND KAULANA KONG
KANIAUPIO GLEASON (Minors); and CHERYL RUSSELL, as Next Friend of
    JEANNE RUSSELL (Minor), Petitioners/Plaintiffs-Appellants,

                                 vs.

         SABIO REINHARDT, Respondent/Defendant-Appellee,

                                 and

JOSIAH OKUDARA; JOHN DOES 2-10; JANE DOES 1-10; DOE CORPORATIONS
1-10; DOE PARTNERSHIPS 1-10; DOE “NON-PROFIT” CORPORATIONS 1-10;
  and DOE GOVERNMENTAL ENTITIES, 1-10, Respondents/Defendants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-17-0000666; CIV. NO. 12-1-0458(1))

     ORDER (1) ACCEPTING APPLICATION FOR WRIT OF CERTIORARI,
          (2) VACATING THE ICA’S DECEMBER 18, 2017 ORDER
       DISMISSING THE APPEAL, AND (3) REMANDING THE APPEAL
             TO THE ICA FOR DISPOSITION ON THE MERITS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          On February 15, 2018, petitioners filed a timely
application for writ of certiorari to review the Intermediate
Court of Appeals’ (“ICA”) December 18, 2017 “Order Granting
September 20, 2017 Motion to Dismiss Appeal for Lack of Appellate
Jurisdiction and Dismissing as Moot All Other Pending Motions in
Appellate Court Case Number CAAP-17-0000666” (“Dismissal Order”).
           Petitioners appealed from the following two post-
judgment orders:
           (1)   the September 6, 2017 order granting the motion to
                 set aside the final judgment and for a new trial;
                 and

           (2)   the September 6, 2017 order denying the motion to
                 disqualify counsel.

           In the post-judgment context, a post-judgment order is
appealable under HRS § 641-1(a) “if the order [disposes of all
issues raised in a post-judgment motion], leaving nothing further
to be accomplished.”    Ditto v. McCurdy, 103 Hawai#i 153, 157, 80
P.3d 974, 978 (2003).    The determinative factor for appealability
of a HRCP Rule 60(b) post-judgment order under HRS § 641-1(a),
therefore, is whether the post-judgment order disposes of all
issues raised in the post-judgment motion, leaving nothing
further to be accomplished with respect to the post-judgment
motion.   See Ditto, 103 Hawai#i at 157, 80 P.3d at 978.
           The September 6, 2017 order granting the HRCP Rule
60(b) motion ended the post-judgment proceedings initiated by the
motion.   In this regard, the September 6, 2017 post-judgment
order granting the HRCP Rule 60(b) motion is an appealable order
under HRS § 641-1(a).    Similarly, the September 6, 2017 post-
judgment order denying the motion for disqualification of counsel
is also appealable.    The order disposed of all the issues raised
in the post-judgment motion for disqualification of counsel, the
post-judgment proceeding has ended, and nothing further is left
to be accomplished with regard to that motion.    The September 6,
2017 orders are appealable post-judgment orders under HRS § 641-
1(a).   The ICA erred in dismissing the appeal as premature.
Accordingly,

                                  2
          IT IS HEREBY ORDERED that the application for writ of
certiorari is accepted.   The ICA’s December 18, 2017 Dismissal
Order is vacated, and the appeal is remanded to the ICA for
disposition.   Petitioners’ request for oral argument is denied.
          DATED:   Honolulu, Hawai#i, March 20, 2018.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson




                                 3